Exhibit 10.3

INCENTIVE STOCK OPTION AGREEMENT

PURSUANT TO THE

ALTIMMUNE, INC. 2017 OMNIBUS INCENTIVE PLAN

* * * * *

Participant: Elizabeth Czerepak

Grant Date: September 22, 2017

Per Share Exercise Price: $2.48

Number of Shares of Common Stock subject to this Option: 62,500

Vesting schedule: This Option is fully vested and exercisable as of the Grant
Date

* * * * *

THIS INCENTIVE STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Altimmune, Inc.,
a Delaware corporation (the “Company”), and the Participant specified above,
pursuant to the Altimmune, Inc. 2017 Omnibus Incentive Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Committee;
and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the incentive stock option provided for herein
to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

2. Grant of Option. The Company hereby grants to the Participant, as of the
Grant Date specified above, an incentive stock option (this “Option”) to acquire
from the Company at the Per Share Exercise Price specified above, the aggregate
number of shares of Common Stock specified above (the “Option Shares”). Except
as otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. The Participant shall have
no rights as a stockholder with respect to any shares of Common Stock covered by
this Option unless and until the Participant has become the holder of record of
the shares of Common Stock, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of any such
shares, except as otherwise specifically provided for in the Plan or this
Agreement.



--------------------------------------------------------------------------------

3. Tax Matters. The Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code. Notwithstanding the
foregoing, the Option will not qualify as an “incentive stock option,” among
other events, (a) if the Participant disposes of the Option Shares at any time
during the two-year period following the date of this Agreement or the one-year
period following the date of any exercise of the Option; (b) except in the event
of the Participant’s death or Disability, if the Participant is not employed by
the Company, a Parent or a Subsidiary at all times during the period beginning
on the date of this Agreement and ending on the day that is three months before
the date of any exercise of the Option; or (c) to the extent the aggregate fair
market value of the Common Stock subject to “incentive stock options” held by
the Participant which become exercisable for the first time in any calendar year
(under all plans of the Company, a Parent or a Subsidiary) exceeds $100,000. For
purposes of clause (c) above, the “fair market value” of the Common Stock shall
be determined as of the Grant Date. To the extent that the Option does not
qualify as an “incentive stock option,” it shall not affect the validity of the
Option and shall constitute a separate non-qualified stock option. In the event
that the Participant disposes of the Option Shares within either two (2) years
following the Grant Date or one year following the date of exercise of the
Option, the Participant must deliver to the Company, within seven (7) days
following such disposition, a written notice specifying the date on which such
shares were disposed of, the number of shares of Common Stock so disposed, and,
if such disposition was by a sale or exchange, the amount of consideration
received.

4. Vesting; Detrimental Activity; Expiration.

(a) Vesting. The Option subject to this grant shall become vested in accordance
with the vesting schedule specified above. All vesting of the Option granted
hereunder shall occur only on the appropriate vesting date specified above,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries through each applicable vesting date. There shall be no
proportionate or partial vesting in the periods prior to each vesting date.

(b) Effect of Detrimental Activity. The provisions of Section 6.3(c)(ii) of the
Plan regarding Detrimental Activity shall apply to the Option. The Participant
acknowledges and agrees that the restrictions herein and in the Plan regarding
Detrimental Activity are necessary for the protection of the business and
goodwill of the Company and its Affiliates, and are considered by the
Participant to be reasonable for such purposes. Without intending to limit the
legal or equitable remedies available in the Plan and in this Agreement, the
Participant acknowledges that engaging in Detrimental Activity will cause the
Company and its Affiliates material irreparable injury for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such activity or threat thereof,
the Company shall be entitled, in addition to the remedies provided under the
Plan, to obtain from any court of competent jurisdiction a temporary restraining
order or a preliminary or permanent injunction restraining the Participant from
engaging in Detrimental Activity or such other relief as may be required to
specifically enforce any of the covenants in the Plan and this Agreement without
the necessity of posting a bond, and in the case of a temporary restraining
order or a preliminary injunction, without having to prove special damages.

(c) Expiration. The term of the Option shall be until the tenth anniversary of
the Grant Date, after which time it shall expire (such tenth anniversary date,
the “Expiration Date”), subject to earlier termination in the event of the
Participant’s Termination as specified in the Plan and this Agreement. Upon the
Expiration Date, the Option (whether vested or not) shall automatically be
cancelled for no consideration, shall no longer be exercisable, and shall cease
to be outstanding.

5. Termination. Subject to the terms of the Plan and this Agreement, the Option,
to the extent vested at the time of the Participant’s Termination, shall remain
exercisable as follows:

 

2



--------------------------------------------------------------------------------

(a) Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of this Option
shall remain exercisable until the earlier of (i) one year from the date of such
Termination, and (ii) the Expiration Date.

(b) Termination Without Cause. In the event of the Participant’s involuntary
Termination by the Company without Cause, the vested portion of this Option
shall remain exercisable until the earlier of (i) ninety (90) days from the date
of such Termination, and (ii) the Expiration Date.

(c) Voluntary Termination. In the event of the Participant’s voluntary
Termination, the vested portion of this Option shall remain exercisable until
the earlier of (i) thirty (30) days from the date of such Termination, and
(ii) the Expiration Date.

(d) Termination for Cause. In the event of the Participant’s Termination by the
Company for Cause (or in the event of a voluntary Termination by the Participant
after the occurrence of an event that would be grounds for a Termination for
Cause), the Option granted hereunder (whether or not vested) shall terminate and
expire upon such Termination.

(e) Treatment of Unvested Option upon Termination. Any portion of this Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.

6. Method of Exercise and Payment. Subject to Section 9 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Section 6.3 of the Plan, including, without limitation, by the delivery of
any form of exercise notice as may be required by the Committee and payment in
full of the Per Share Exercise Price multiplied by the number of shares of
Common Stock underlying the portion of the Option exercised.

7. Non-transferability. The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not, prior to vesting,
be sold, exchanged, Transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any attempt to sell, exchange, Transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way the Option, or the levy of any
execution, attachment or similar legal process upon the Option, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.

8. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to choice of
law principles (whether of the State of Delaware or otherwise) that would result
in the application of the law of any other jurisdiction.

9. Withholding of Tax. The Company or any Affiliate shall have the power and the
right to deduct or withhold, require the Participant to remit to the Company or
such Affiliate, or make any other arrangements as it considers appropriate to
ensure that it has received, an amount sufficient to satisfy any federal, state,
local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the Option
and, if the Participant fails to do so, the Company may otherwise refuse to
issue or Transfer any shares of Common Stock otherwise required to be issued
pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

10. Recoupment Policy. The Participant acknowledges and agrees that this Option
(including any shares of Common Stock issued upon exercise thereof) shall be
subject to the terms and provisions of any “clawback” or recoupment policy that
may be adopted by the Company or its Affiliates from time to time or as may be
required by any applicable law (including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and implementing rules and
regulations thereunder).

11. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) days after being sent by United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, in each case, to the appropriate party at the
address set forth below (or such other address as the party may from time to
time specify):

If to the Company, to:

Altimmune, Inc.

19 Firstfield Road, Suite 200

Gaithersburg, MD 20878

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Proskauer Rose LLP

One International Place

Boston, MA 02110

Attention: Ori Solomon, Esq.

If to the Participant, to the address on file with the Company.

12. No Right to Employment. Nothing contained in this Agreement shall affect the
right of the Company or any of its Affiliates to terminate the Participant’s
employment at any time, with or without Cause, or shall be deemed to create any
rights to employment or continued employment. The rights and obligations arising
under this Agreement are not intended to and do not affect the Participant’s
employment relationship that otherwise exists between the Participant and the
Company or any of its Affiliates, whether such employment relationship is at
will or defined by an employment contract. Moreover, this Agreement is not
intended to and does not amend any existing employment contract between the
Participant and the Company or any of its Affiliates; to the extent there is a
conflict between this Agreement and such an employment contract, the employment
contract shall govern and take priority.

13. Data Protection. By executing this Agreement, the Participant hereby
consents to the holding and processing of personal information provided by the
Participant to the Company, any Affiliate thereof, trustee or third party
service provider, for all purposes relating to the operation of the Plan. These
include, but are not limited to: (i) administering and maintaining Participant
records; (ii) providing information to the Company, its Affiliates, trustees of
any employee benefit trust, registrars, brokers or third party administrators of
the Plan; (iii) providing information to future purchasers or merger partners of
the Company or any Affiliate thereof, or the business in which the Participant
works; and (iv) transferring information about the Participant to any country or
territory that may not provide the same protection for the information as the
Participant’s home country.

14. Market Stand-Off. If requested by the Company, any Affiliate or the lead
underwriter of any public offering of the shares of Common Stock (the “Lead
Underwriter”), the Participant shall irrevocably agree not to sell, contract to
sell, grant any option to purchase, transfer the economic risk of

 

4



--------------------------------------------------------------------------------

ownership in, make any short sale of, pledge or otherwise Transfer or dispose
of, any interest in any shares of Common Stock or any securities convertible
into, derivative of, or exchangeable or exercisable for shares of Common Stock,
or any other rights to purchase or acquire shares of Common Stock (except shares
of Common Stock included in such public offering or acquired on the public
market after such offering) during such period of time following the effective
date of a registration statement of the Company filed under the Securities Act
that the Lead Underwriter shall specify (the “Lock-up Period”). The Participant
shall further agree to sign such documents as may be requested by the Lead
Underwriter, the Company or any Affiliate to effect the foregoing and agree that
the Company or an Affiliate may impose stop transfer instructions with respect
to shares of Common Stock acquired pursuant to an Award until the end of such
Lock-up Period.

15. Compliance with Laws. The issuance of this Option (and the shares of Common
Stock upon exercise of this Option) pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act, the Exchange Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto. The Company shall not be obligated to
issue this Option or any of the shares of Common Stock pursuant to this
Agreement if any such issuance would violate any such requirements.

16. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

17. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.

18. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

20. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

21. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

22. Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in connection with this Option grant and any other grants
offered by the Company or its Affiliates, including, without limitation,
prospectuses, grant notifications, account statements, annual or quarterly
reports, and other communications. Electronic delivery of a document may be made
via the Company’s email system or by reference to a location on the Company’s
intranet or website or the online brokerage account system.

 

5



--------------------------------------------------------------------------------

23. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ALTIMMUNE, INC. By:     Name:     Title:     PARTICIPANT   Name:   Elizabeth
Czerepak

Social Security Number:    

 

7